The offense is the possession of intoxicating liquor for the purpose of sale, and the punishment is two years in the penitentiary.
The first bill of exceptions complains at the court's action in permitting the constable to testify to the search of the car which was in the possession of the appellant, his objection as stated in the bill is that the affidavit to the search warrant was not properly made out and not properly sworn to. This bill of exceptions is wholly insufficient to show any error. The search warrant itself is not contained in the bill and the bill of exceptions wholly fails to point out any manner in which the search warrant is defective.
Bill of Exceptions Nos. 2 and 3 seek to preserve appellant's objections to the introduction of the testimony of the witness Stagner as to the search of the car but the bills merely state that the testimony was objected to and that any testimony relative to what was done under said search warrant was objected to and same do not even state the grounds of the objections made, any further than above indicated. They are wholly insufficient to show any error.
Appellant also objected to the introduction of the liquor in question; the grounds of the objection being first that it was seized under an illegal search warrant and second because all of the evidence that was seized was not there. No facts are stated in this bill of exceptions which would authorize this court in holding that error was committed in receiving this testimony.
The special charge offered by the appellant was covered in so far as it was applicable to the facts in this case in the court's main charge.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has *Page 44 
been examined by the Judges of the Court of Criminal Appeals, and approved by the Court.
                    ON MOTION FOR REHEARING.